Citation Nr: 0530050	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  96-45 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability in excess of 30 
percent for asbestosis, for the period from June 15, 1987, to 
October 7, 1998, asserted solely on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) (2005).

2.  Entitlement to an initial disability rating in excess of 
60 percent for asbestosis, for the period from October 8, 
1998, to June 7, 2000, asserted solely on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) (2005).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In the January 1996 rating 
action, the RO granted service connection for asbestosis and 
assigned a 10 percent rating, effective September 11, 1995.  
The veteran perfected a timely appeal, challenging both the 
effective date and the evaluation assigned, maintaining that 
the award of service connection should be effective June 11, 
1987, and arguing that he was totally disabled due to his 
asbestosis since 1986.  In light of the veteran's assertion 
that he was totally disabled due to his asbestosis, which 
under the law constitutes a claim of entitlement to a TDIU, 
it has been pending since that time.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001.  

In the July 1997 rating decision, the RO increased the 
evaluation of the veteran's asbestosis to 30 percent.  In 
doing so, the RO assigned June 25, 1995, as the effective 
date of the higher rating, thereby granting an earlier 
effective date for service connection for this disability.  
In the same rating action, the RO denied entitlement to an 
effective date for service connection for asbestosis prior to 
that time, as well as to a TDIU.  The veteran also perfected 
a timely appeal of the July 1997 rating decision to the 
Board.

Thereafter, in a July 2003 rating decision, the RO again 
granted an earlier effective date for service connection for 
asbestosis, establishing service connection effective June 
15, 1987, and assigning a 30 percent rating from that time.  
In that same rating decision, the RO increased the evaluation 
of the veteran's asbestosis to 60 percent, effective October 
8, 1998, and to 100 percent, effective June 8, 2000.  In 
addition, the RO granted his TDIU claim, effective October 8, 
1998, but denied entitlement to his this award prior to that 
time.

As discussed above, during the course of this lengthy appeal 
the RO has increased the initial 10 percent evaluation of the 
veteran's asbestosis to 30, 60 and 100 percent, effective 
June 15, 1987, October 8, 1998, and June 8, 2000, 
respectively, on a schedular basis, and has twice awarded 
earlier effective dates for service connection for this 
disability, i.e., from September 11, 1995, ultimately to June 
15, 1987.  

When this matter was before the Board in September 2003, the 
Board denied the veteran's claims to an effective date 
earlier than June 15, 1987, for a grant of service connection 
for asbestosis; to an initial disability rating in excess of 
30 percent for asbestosis, for the period from June 15, 1987, 
to October 7, 1998; and to an initial disability rating in 
excess of 60 percent for asbestosis, for the period from 
October 8, 1998, to June 7, 2000.  In that same decision, the 
Board remanded his claim seeking entitlement to an effective 
date earlier than October 8, 1998, for the grant of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

The veteran appealed the Board's September 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a January 2005 order, granted the parties' 
joint motion for a partial remand, vacating the Board's 
September 2003 decision and remanding the case for compliance 
with the terms of the joint motion.  Pursuant to the joint 
motion, the September 2003 decision was vacated because the 
Board did not adequately explain its basis for not referring 
the veteran's claims to evaluations in excess of 30 and 60 
percent for the periods cited above on an extraschedular 
basis.  The issues thus remaining on appeal are the veteran's 
entitlement to evaluations in excess of 30 and 60 percent on 
an extraschedular basis.  Accordingly, because the veteran 
does not challenge the Board's denial of his claims for 
higher initial schedular evaluations for his asbestosis for 
the periods from June 15, 1987, to October 7, 1998, and 
October 8, 1998, to June 7, 2000, respectively, the Board has 
characterized the issues on appeal as indicated on the title 
page.  

As per the joint motion, the veteran explicitly withdrew his 
claim seeking an effective date prior to June 15, 1987, for 
service connection for asbestosis.  Finally, as noted above, 
in the September 2003 decision, the Board remanded the 
veteran's claim seeking an effective date prior to October 8, 
1998, for a TDIU; because the development has not been 
completed and the issue has not been recertified to the 
Board, although it remains in appellate status, the Board 
will not address that issue.


FINDINGS OF FACT

1.  During the period from June 15, 1987, to October 7, 1998, 
the veteran's asbestosis did not result in marked 
interference with employment, frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards, requiring 
referral to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service, pursuant to 
38 C.F.R. § 3.321(b), for assignment of an extra-schedular 
rating.

2.  During the period from October 8, 1998, to June 7, 2000, 
the veteran's asbestosis did not result in marked with 
employment, interference frequent periods of hospitalization, 
or otherwise present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards, requiring referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.


CONCLUSIONS OF LAW

1.  The disability picture presented by the veteran's 
service-connected asbestosis, for the period from June 15, 
1987, to October 7, 1998, does not warrant referral to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service to consider his entitlement 
to an evaluation in excess of 30 percent on an extraschedular 
basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2005).

2.  The disability picture presented by the veteran's 
service-connected asbestosis for the period from October 8, 
1998, to June 7, 2000, does not warrant referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service to consider his entitlement to an 
evaluation in excess of 60 percent on an extraschedular 
basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for higher initial ratings for his asbestosis for the 
periods from June 15, 1987, to October 7, 1998 and from 
October 8, 1998, to June 7, 2000, on an extraschedular basis, 
and that the requirements of the VCAA have been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been provided notice 
of the law and regulations governing extraschedular 
determinations on numerous occasions.  Indeed, not only has 
the RO cited the criteria in denying higher initial ratings 
during these periods, e.g., the July 1997 rating decision, 
but the Board discussed the criteria in the September 2003 
decision that was vacated by the Court when it granted the 
parties' joint motion in January 2005.  Significantly, in the 
parties' January 2005 joint motion for remand, the parties 
discussed the issue, reflecting actual knowledge of the 
governing criteria.  In light of the foregoing, the veteran 
was effectively furnished notice of the type of evidence that 
he needed to send to VA, and given his actual knowledge of 
the criteria, the essential fairness of the adjudication was 
ensured.  See Mayfield v. Nicholson, 19 Vet. App. at 119; 
Short Bear v. Nicholson, 19 Vet. App. 341, 343-44 (2005); see 
also Velez v. West, 11 Vet. App. 148, 157 (1998) (actual 
knowledge by the veteran cures defect in notice).

For these reasons, the notices contained in VA's 
communications to the veteran, together with the veteran's 
actual knowledge of the criteria necessary to warrant 
referral for an extraschedular evaluation, when cobbled 
together, see Mayfield, Short Bear, complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records; the decision awarding the veteran disability 
benefits from the Social Security Administration (SSA), 
together with the records relied upon by that agency; and 
pertinent post-service VA and private records and reports of 
his treatment.  Further, in February 1998, July and September 
2001, in May 2003, and in February 2005, VA afforded the 
veteran formal examinations to assess the nature, extent, and 
severity of his asbestosis from June 15, 1987, to June 7, 
2000.  Finally, the veteran, his spouse and his 
representative have submitted statements and written argument 
in support of his appeal.  

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran or to 
give his representative another opportunity to present 
additional evidence and/or argument because the essential 
fairness of the adjudication was maintained.  See Mayfield; 
Short Bear; see also Bernard v. Brown.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Background

The veteran asserts entitlement to evaluations higher than 30 
percent, from June 15, 1987, to October 7, 1998, and to 60 
percent, from October 8, 1998, to June 7, 2000, on an 
extrascheuldar basis.  As noted in the introduction, in the 
joint motion, the veteran withdrew his claim to higher 
schedular ratings for his asbestosis during either period.  
In essence, citing the determination of the SSA awarding him 
disability benefits effective in 1984, the veteran 
essentially maintains that his asbestosis so interfered with 
his ability to work that it was productive of marked 
interference with employment so as to render impractical the 
application of the regular schedular standards.

In the parties' January 2005 joint motion for remand, they 
agreed that the Board erred in "not providing adequate 
reasons and bases for denying referring of the Appellant's 
claim for an extraschedular rating."  The parties concluded 
that the Board offered only a "conclusory statement" that 
referral was not required.  The parties, without identifying 
to any specific items of evidence, stated that the record 
"contained statements from both private and VA physicians as 
to the limitations on employment posed by the Appellant's 
service-connected asbestosis."  Thus, they determined that 
because the Board failed to discuss the evidence in its 
finding concerning why referral of an extraschedular 
consideration was not warranted, the matter needed to be 
remanded in order to provide the Board the opportunity to do 
so.

In compliance with the Court's order granting the parties' 
joint motion for remand on the basis that the Board did not 
adequately set forth its reasons and bases underlying its 
determination that the veteran's asbestosis did not warrant 
referral for extraschedular consideration, the Board will 
address this issue in greater detail.  In doing so, the Board 
will discuss the evidence relating to whether the veteran's 
asbestosis resulted in marked interference with employment, 
frequent periods of hospitalization, or otherwise presented 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards, requiring referral to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating, at any time during either June 15, 
1987, to October 7, 1998, or from October 8, 1998, to June 7, 
2000.

In the September 2003 decision, the Board discussed the 
pertinent evidence relating to the nature and severity of the 
veteran's asbestosis from June 15, 1987, to June 7, 2000, in 
detail.  Here, in light of the veteran's abandonment of his 
claim for higher schedular ratings, the Board will focus on 
the evidence that relates to whether the disability picture 
presented by the veteran's service-connected asbestosis 
warrants the assignment of an increased rating on an 
extraschedular basis.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

In a November 1984 report, Dr. Harry E. Rollings reported 
that the veteran had not worked since 1983.  Dr. Rollings 
indicated that the veteran had a host of medical problems, 
including cardiovascular conditions; he stated that in 
addition to his deteriorating lung function, "more 
significantly," the veteran had a marked increase in his 
heart rate and evidence of peripheral circulatory deficiency.

In an August 1986 report, Dr. Isabella K. Sharpe noted that 
the veteran complained of having fatigue "all the time" 
that "translated" into weakness and numbness, which she 
explained was actually "tiredness."  Dr. Sharpe also 
indicated that the veteran suffered from headaches as well as 
knee and eye problems.  In addition, she reported that he had 
hearing loss and tinnitus, digestive difficulties as well as 
situational anxiety and depression.  Following her 
comprehensive physical examination, Dr. Sharpe concluded,

It is my impression that [the veteran] 
has advanced asbestosis and asbestos-
related pleural disease together with 
uncontrolled hypertension, uncontrolled 
gout, possible esophageal lesion[,] which 
needs to be evaluated, [and] increasing 
constipation which needs to be evaluated.  
He also has anxiety tension state with 
anxiety depression.  He has tinnitus with 
decreased hearing and I believe 
rheumatoid arthritis which is untreated.

I do not believe that [the veteran] could 
work in the trades which he describes 
with the pulmonary function he has.  I 
have asked him to look into the 
alternatives of disability available to 
him.

In a January 1988 report, Dr. Sharpe stated that the veteran 
had hypertension and headaches, and that he had suicidal 
ideation.  Following her examination, she noted that in 
addition to his asbestosis, the veteran had significant 
hypertension, as well as other medical problems, including 
depression.

In a May 1988 decision, the SSA determined that the veteran 
was entitled to disability benefits from that agency, 
effective September 8, 1986.  In doing so, SSA noted that the 
veteran suffered from a host of disabling conditions, which, 
in addition, to his asbestosis, specifically included gout, 
degenerative arthritis of the hands and hypertension.

The January 1997 VA respiratory examination report reflects 
that although the veteran complained of having shortness of 
breath and an inability to perform any strenuous kind of 
activity, he acknowledged being able to walk more than 100 to 
150 feet without stopping due to shortness of breath.  The 
examination report indicates that based on diagnostic studies 
the examiner characterized the veteran as having moderate 
restrictive disease, and offered no indication that the 
veteran had marked employment impairment or required frequent 
or extensive hospitalization to treat his asbestosis.  

The report of the veteran's May 1997 VA respiratory 
examination likewise did not address suggest that the veteran 
had marked employment impairment due to his asbestosis or 
that required frequent or extensive inpatient care to treat 
the condition.  

None of the other medical evidence dated between June 15, 
1987, and June 7, 2000, suggests that, due to his asbestosis 
alone, the veteran had had marked employment impairment, or 
that his asbestosis alone required frequent or extensive 
hospitalizations.  

III.  Analysis

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As a preliminary matter, the Board reiterates that the 
veteran seeks initial ratings higher than 30 and 60 percent, 
effective June 15, 1987, and October 8, 1998, respectively, 
on an extraschedular basis only.  

In the September 2003 decision, the Board concluded that 
there was no showing that prior to June 8, 2000, the 
effective date of the veteran's 100 percent schedular 
evaluation for asbestosis, that the condition resulted in so 
exceptional or so unusual a disability picture as to warrant 
the assignment of evaluations higher than 30 percent, for the 
period from June 15, 1987, to October 7, 1998; and higher 
than 60 percent, for the period from October 8, 1998, to June 
7, 2000, respectively, on an schedular basis.  

In reaching this determination, the Board pointed out that 
although the RO established entitlement to a TDIU effective 
October 8, 1998, based solely on his service-connected 
asbestosis, there was no indication that, pursuant to the 
criteria set forth in 38 C.F.R. § 3.321, that this disability 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  The Board also 
observed that the veteran's asbestosis had not been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board explained that it was not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence, both private and VA, undoubtedly shows that the 
veteran has been severely disabled due to a host of 
conditions, and indeed, the SSA awarded him disability 
benefits from that agency.  Contrary to the veteran's 
contention, however, there is no medical evidence reflecting 
marked interference from employment due solely to his 
service-connected asbestosis.  Indeed, Dr. Sharpe, his 
private treating physician, repeatedly cited his significant 
hypertension, as well as numerous other physical and 
psychiatric disabilities, in concluding that the veteran was 
severely disabled.  Similarly, Dr. Rollings noted that the 
veteran had significant cardiovascular problems.  Further, it 
was the aggregate impact of these conditions that persuaded 
the SSA to establish the veteran's entitlement to disability 
benefits from that agency.  Moreover, despite the voluminous 
medical evidence of record, there is no indication that the 
veteran's asbestosis has required frequent or extensive 
inpatient care.

In light of the foregoing, the Board again concludes that 
there is no medical evidence showing veteran's asbestosis 
either resulted in marked interference with employment, 
required frequent or extensive periods of hospitalization, or 
otherwise presented an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards, requiring referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b) for 
assignment of an extra-schedular rating.  As such, the Board 
reiterates that this case does not warrant referral to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for consideration of an extra-schedular rating 
for the veteran's asbestosis during either June 15, 1987, to 
October 7, 1998, or October 8, 1998, to June 7, 2000.

Accordingly, the appeal is denied.


ORDER

Referral to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service, pursuant to 
38 C.F.R. § 3.321(b), for assignment of an extra-schedular 
rating, for the veteran's asbestosis, during the periods of 
June 15, 1987, to October 7, 1998, and June 15, 1987, to 
October 7, 1998, is not warranted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


